NUMBER 13-01-301-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                           CORPUS CHRISTI
 
 

CHRISTOPHER MARK ADAMS,                                   Appellant,
 
                                           v.
 
THE
STATE OF TEXAS,                                              Appellee.
 
 

                  On appeal from the 377th
District Court
                           of Victoria
County, Texas.

 
 
                     MEMORANDUM OPINION
 
          Before Chief Justice Valdez and Justices Yañez
and Castillo
                                  Opinion by Justice Castillo
 




Appellant, Christopher
Mark Adams, was convicted by a jury of robbery and sentenced to ninety-nine
years in prison as a repeat felony offender.[1]   In a single point of error, he attacks the
legal and factual sufficiency of the evidence identifying him as the person who
committed the crime.  We affirm.
As
this is a memorandum opinion not designated for publication and the parties are
familiar with the facts, we will not recite them here. Tex. R. App. P. 47.1.
We
review the legal sufficiency of the evidence under the standard of Jackson
v. Virginia, 443 U.S. 307, 319 (1979), and the factual sufficiency of the
evidence under the standard of Johnson v. State, 23 S.W.3d 1,11 (Tex.
Crim. App. 2000).  As to the issue
of identity, we note that the victim had several opportunities to view
appellant both at the scene and shortly after the event and made an unequivocal
identification of appellant both in the photographic line-up and at trial.  Moreover, there was corroborating evidence
provided by another witness who knew appellant. 
Viewing the evidence in the light most favorable to the jury verdict, we
find  that a rational trier of facts
could have found the essential elements of the offense beyond a reasonable
doubt, as required by Jackson v. Virginia, and so find the evidence
legally sufficient to sustain the conviction.




In
support of his claim of factual insufficiency, appellant cites Ward v. State, 48
S.W.3d 383 (Tex. App.BWaco 2001, pet. ref=d), in which the Waco
court of appeals found the evidence factually insufficient in an aggravated
robbery case.  We find the facts in the
instant case significantly different from those in Ward.  Viewing all the evidence, without the prism
of the Alight most
favorable to the prosecution@ as required by
Johnson, we find that the evidence supporting the conviction is neither
so weak as to render the verdict clearly wrong and unjust nor is the jury=s verdict
against the great weight and preponderance of the evidence presented at trial. 
          We
overrule appellant=s sole issue on appeal
and affirm the conviction of the trial court.                                                         
ERRLINDA CASTILLO
Justice
 
Do not publish.
Tex.
R. App. P.
47.3(b).
 
Opinion delivered and
filed
this 11th day of July,
2002.
 




[1]
Tex. Pen. Code Ann. '
29.02(a)(2)(Vernon 1994).